DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  PVA should state polyvinyl alcohol first.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  mohm.cm2. is in error the examiner thinks the claim should be mohm/cm2 or mohm per cm2 Appropriate correction is required.
Claims 10 and 16 are objected to because of the following informalities:  The % should state that it is a weight percent some wherein within the claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  PVA should state polyvinyl alcohol first.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 16 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Dopp (US 6,248,463 B1).
As to claim 8, Dopp discloses a zinc-air battery cell assembly (column 7 lines 30-40, discussed throughout) comprising: a cathode can (figure 1 #20, column 7 line 30 to column 8 line 55), an anode can (figure 1 #36, column 7 line 30 to column 8 line 55), a cavity defined by the cathode can and the anode disposed nested within the cathode can (figure 1, column 7 line 30 to column 8 line 55), and a set of materials disposed within the cavity (figure 1, column 7 line 30 to column 8 line 55, the materials cited below and within the figure), the set of materials including: a layer of anode material (figure 1 #31, column 7 line 30 to column 8 line 55), a void volume between and defined by the layer of anode material and the anode can (figure 1, column 7 line 30 to column 8 line 55, the void is at the top as shown within the figure), one or more layers of cathode material (figure 1 #18, column 7 line 30 to column 8 line 55), a separator directly between and engaging both the layer of anode material and the layer of cathode material that acts as both an electronic insulator and an ion conductive path between the layer of anode material and the layer of cathode material (figure 1 #19, column 7 line 30 to column 8 line 55), and a conductive diffusion member directly between and engaging both the cathode can and an active cathode layer (figure 1 #21, column 7 line 30 to column 8 line 55). 
As to claim 16, Dopp discloses a zinc-air battery cell assembly (column 7 lines 30-40, discussed throughout) comprising: a layer of anode material (figure 1 #31, column 7 line 30 to column 8 line 55); one or more layers of cathode material (figure 1 #18, column 7 line 30 to column 8 line 55); a separator directly between and engaging both the layer of anode material and the layer of cathode material that acts as both an electronic insulator and an ion conductive path between the layer of anode material and the layer of cathode material (figure 1 #19, column 7 line 30 to column 8 line 55); and a diffusion member directly engaging the layer of cathode material (figure 1 #21, column 7 line 30 to column 8 line 55).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dopp (US 6,248,463 B2) as applied to claims 8 and 16 above, and further in view of Pozin (US 2010/0040936).
As to claims 9 and 17, Dopp discloses wherein the layer of anode material comprises zinc (column 1 lines 30-40). However, Dopp is silent to wherein the amount of zinc is 62 to 74 percent by weight. Pozin discloses a zinc air cell ([0013]) wherein the anode material comprises about 77 to 83 weight percent of zinc ([0018], discussed throughout). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the anode materials and anode material percentages from Pozin within Dopp as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05 I).
As to claims 10 and 18, Dopp discloses wherein the aqueous electrolyte comprises potassium hydroxide (column 9 lines 35-40). However, Dopp is silent wo wherein the anode material comprises an aqueous electrolyte comprising 30 to 40 percent potassium hydroxide and one or more inhibitors. Pozin discloses a zinc air cell ([0013]) wherein the anode material comprises an aqueous electrolyte comprising 30 to 40 percent potassium hydroxide and one or more inhibitors ([0018], discussed throughout, note that the additive can be considered an inhibitor given the broad definition of an inhibitor). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the anode materials and anode material percentages from Pozin within Dopp as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dopp (US 6,248,463 B2) as applied to claims 8 and 16 above, and further in view of Dreher (US 2017/0279126).
As to claim 11, Dopp is silent to wherein the anode material comprises one or more gelling agents in an aqueous slurry. Dreher discloses a metal air cell wherein the anode active material is zinc ([0055], thus zinc air battery) and wherein the anode material comprises one or more gelling agents in an aqueous slurry ([0055], discussed throughout). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the anode materials from Dreher within Dopp as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143). 
As to claim 19, Dopp is silent to wherein, the layer of anode material comprises a corrosion inhibitor that causes the layer of anode material to have a gassing rate less than or equal to 0.5cm3 after 1 week at 60oC. Dreher discloses a metal air cell wherein the anode active material is zinc ([0055], thus zinc air battery) and wherein the anode material comprises one or additives to reduce corrosion or to reduce gas generation ([0055], discussed throughout). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to incorporate the additives from Dreher within Dopp in order to reduce corrosion and gas generation ([0055], Dreher). While modified Dopp does not state the layer of anode material to have a gassing rate less than or equal to 0.5cm3 after 1 week at 60oC. It would have been obvious to optimize the gas rate as low as possible as is the intention of the additive to reduce gas generation (see MPEP 2143 and 2144.05). 
Claims 13,14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dopp (US 6,248,463 B2) as applied to claims 8 and 16 above, and further in view of Kim (US 2016/0036106).
As to claim 13, Dropp is silent to wherein the one or more layers of cathode material comprise a nickel mesh emended with a composite. Kim discloses a zinc air battery ([0007], discussed throughout) wherein the cathode is made of cathode material comprise a nickel mesh emended with a composite ([0070], discussed throughout). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the cathode from Kim within Dopp as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).
As to claim 14, modified Dopp discloses wherein, the nickel mesh is coated in a carbon or graphite paint ([0070], Kim). 
As to claim 20, Dopp is silent to wherein the cathode material comprise a nickel mesh emended with a composite. Kim discloses a zinc air battery ([0007], discussed throughout) wherein the cathode is made of cathode material comprise a nickel mesh emended with a composite ([0070], discussed throughout). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the cathode from Kim within Dopp as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Dopp as applied to claim 13 above, and further in view of Ogino (US 2017/0018761).
Modified Dropp is silent to wherein the separator includes PVA fibers blended with or without cellulose. Orgino discloses a zinc air battery ([0209], discussed throughout) wherein the separator includes PVA fibers blended with or without cellulose ([0266], discussed throughout). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the separator from Ogino within modified Dopp as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).
Allowable Subject Matter
Claims 1-7 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject and allowable claims matter:  The Dopp is the closest prior art of record along with the prior arts cited above. However, none of the prior arts above discloses the use of 18-Crown-6 as required in claim 1 and 12. Along with the specific function that 18-Crown-6 will perform in regards to causing the layer of anode material to have a gassing rate less than or equal to 0.5cm3 after 1 week at 60oC. The examiner will reference Zhang (US 2011/0059355) as discloses a metal air battery that uses 18-Crown-6 ([0210]) but provides no motivation for the use of the specific inhibitor. Also, Yazami (WO2010/124172) discloses the use of 18-Crown-6 with motivation ([0151]). However,  the motivation id directed to fluorine electrolyte and more specifically for lithium air batteries not the instant claimed zinc air battery. Therefore, it would not have been proper to make an obviousness rejection. Thus, claims 1-7 are marked as allowable and claim 12 is merely objected to as depending on a rejected claim. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724